Citation Nr: 0429246	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  01-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder, claimed as residuals 
of injury.


REPRESENTATION

Appellant represented by:	Bryan D. Pope, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1968.


The current appeal previously arose from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a chronic acquired low back 
disorder claimed as residuals of injury.

In November 2000 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge on travel sitting at the 
RO.  A transcript of his testimony has been associated with 
the claims file.

In February 2004 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder claimed as residuals of 
injury.  The Board also remanded the claim to the RO for 
further development and adjudicative action.

In June 2004 the RO denied entitlement to service connection 
for a chronic acquired low back disorder claimed as residuals 
of injury on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has spina bifida occulta which is a 
developmental abnormality not considered a chronic acquired 
disorder for VA compensation purposes.

2.  The veteran sustained traumatic injury to the back while 
he was in active service.

3.  The veteran has suffered from chronic low back pain since 
traumatic injury sustained in active service.

4.  The probative and competent medical evidence of record 
establishes that the veteran's chronic acquired variously 
diagnosed low back disorder cannot satisfactorily be 
dissociated from traumatic injury sustained in active 
service.


CONCLUSION OF LAW

A chronic acquired variously diagnosed low back disorder was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1132, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 
4.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that on the 
seventh day following his entrance onto active duty, the 
veteran was seen with complaints of a painful back.  He 
reported a history of having fallen down a flight of steps 
the day before and having "blacked out".  He is recorded to 
have reported a history of back trauma prior to service.  
This had resulted in his having been turned down for 
employment.  He was also advised that he needed surgery.  A 
September 1968 examination disclosed low back pain.  
Radiographic studies disclosed a partial sacralization of the 
transverse process of the fifth lumbar vertebral  body (L-5).  
Also seen was a spina bifida occulta at L-5.  As a result of 
the foregoing findings, the veteran was considered as unfit 
for service.  

Associated with the claims file in 2000 was a sworn statement 
from the veteran's brother, JC (initials).  JC advised that 
before the veteran went into service he played high school 
football, was an active weight lifter, and boxed at a local 
fight club.  
During this time he never saw his brother limited by back 
pain.  After discharge from service, the veteran related that 
he had injured his back when he fell down some steps during 
training.  JC noticed that he did not perform any physical 
activities which would require heavy lifting, pushing, 
pulling, etc.

Also received in 2000 was a medical statement dated in March 
from PN (initials), MD, a private physician.  Dr. PN advised 
that since the veteran's reported in service back injury, his 
symptoms had been persistent on a chronic basis.  Dr. PN 
advised that in service radiographic findings of spina bifida 
occulta was just a coincidental finding.  He noted that 
before then, the veteran had never had back problems before 
or symptoms in the legs.  Dr. PN diagnosed chronic lumbar 
discogenic and facet syndrome since injury while in the 
military service in 1968, with some lumbar radiculopathy 
still suggested.  Dr. PN recorded that the veteran had been 
having these problems since 1968 after the injury.  There was 
no previous history of this condition, according to Dr. PN.

On file is a transcript of the oral testimony provided by the 
veteran before a Decision Review Officer at the RO November 
2000.  A transcript of his testimony has been associated with 
the claims file.  He also provided oral testimony before the 
undersigned Veterans Law Judge on travel sitting at the RO in 
September 2003.  A record of his testimony has been 
associated with the claims file.  His testimony was 
consistent with contentions presented on appeal.

In a November 2003 medical statement associated with the 
claims file, Dr. PN reiterated his previous findings, and 
stated there was clear evidence that in all medical 
probability the veteran's injury in a 1968 fall caused his 
progressive facet discogenic pain and lumbar radiculopathy.  
He reiterated that spina bifida occulta was a coincidental 
finding seen many, many times when patients are x-rayed and 
this condition is not symptomatic.  

VA conducted a special orthopedic examination of the veteran 
in April 2004.  The examiner recorded that the claims file 
had been made available for review in conjunction with the 
examination.  It was noted that the veteran was carrying a 
garbage can down a flight of steps early in his career.  


He was seen in the clinic and was found to have lumbar back 
pain.  There was some tenderness in the low back and he 
resisted motion.  X-rays which were done in "1969" showed 
spina bifida occulta.  He was seen by the Board and 
discharged in November "1969".  

Since his discharge from service he had had persistent back 
pain and it had become progressively worse.  He had done 
landscaping work, but last worked in 1996 and currently was 
drawing disability.  He quit working because of back pain and 
because of surgery on his knee.

The veteran related that the pain was a persistent all day 
type pain and rated it as approximately 8/10.  He had been 
seen by multiple doctors, including pain physicians.  It was 
noted that he had spina bifida.  The examiner recorded it was 
explained to the veteran that this was a congenital disorder 
that was usually asymptomatic.

On examination the lumbar curvature was somewhat flattened.  
The veteran had tenderness on light touch of the lumbar 
spine.  He could flex about 30 degrees and then had pain.  He 
could extend 10 degrees and then had pain.  He had about 5 
degrees of lateral rotation and flexion with pain.  The 
examination diagnostic impressions were spina bifida occulta, 
lumbosacral strain, and chronic pain.

The examiner recorded it was his opinion that the veteran had 
spina bifida occulta at L5-S1.  He had sacralization of the 
transverse process of L5 on an x-ray.  It was the examiner's 
opinion that the veteran's current back disease was not 
related to his spina bifida occulta.  He apparently had a 
soft tissue injury in 1969 when he fell down the steps.  Then 
he continued to have pain.  

It was the examiner's opinion that the veteran had had 
progressive pain without a great deal of physical findings. 
It was the examiner's opinion that his pain presented 
continuing back pain from the aging process.  



The VA examiner noted that they attempted to obtain a 
magnetic resonance imaging (MRI) of the spine; however he 
canceled on May 4, and failed to show up on May 14.

Radiographic study of the spine taken in May 2004 shows the 
L5 was a transitional vertebra with a spina bifida occulta.  
The narrowing of the L5-S1 interspace was related to this 
developmental variation.  There was no evidence of 
compression fracture and the other intervertebral spaces were 
maintained.  Hypertrophic spurring was scattered throughout 
the dorsal spine being of greatest degree at the T12 and L1 
levels.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  If not shown in 
service, service connection may be granted for osteoarthritis 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  

Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  

Similarly, manifestation of lesions or symptoms of  chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2004).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a chronic acquired variously diagnosed low 
back disorder claimed as residuals of injury has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue.  He has a chronic acquired variously 
diagnosed low back disorder which he claims constitutes 
residuals of an inservice injury.  

The Board also finds that the veteran has met the second 
requirement to prevail on a claim of entitlement to service 
connection.  There is service medical documentation of his 
having sustained injury after having fallen down a flight of 
steps.  The Board notes in passing that the veteran has been 
consistent with respect to recounting this injury.  

The service medical records make mention of preservice back 
trauma.  The veteran was also noted to have what has been 
determined to be a congenital defect diagnosed as spina 
bifida occulta.  The radiographic studies undertaken close to 
entrance in service were considered to be of such severity 
that the veteran was considered as unfit for service and 
accordingly discharged shortly thereafter.

The veteran has recounted his chronic post service low back 
pain to VA and non-VA medical specialists.  Each has provided 
an opinion which is diametrically opposed to the other.  

The VA physician, even though acknowledging that the veteran 
sustained injury in service and that his low back pain has 
been progressive since service, and that spina bifida occulta 
normally is asymptomatic, feels that such pain is reflective 
of the aging process.  

The veteran's private physician on the other hand feels that 
spina bifida occulta was an incidental finding, and that it 
is pretty obvious that the veteran's chronic pain commenced 
after his service documented injury.  He notes that prior to 
service the veteran did not have any chronic disabling low 
back problems; therefor, finding that the veteran's variously 
diagnosed low back disorder is related to the documented 
service injury.

The Board finds that in view of the two opposing medical 
opinions, both of which are from competent medical 
professionals, the veteran's case has been placed in relative 
equipoise, thereby permitting resolution of all reasonable 
doubt in the veteran's favor.  Accordingly, the Board finds 
that the evidentiary record supports the veteran's claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1132, 1153, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 4.3 
(2004).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



